Title: To George Washington from Isaac Pope, 18 March 1783
From: Pope, Isaac
To: Washington, George


                        
                            Sir
                            Wards House near Newbridge 18 March 1783
                        
                        I have the Honor to acquaint your Excellency that a party of the Militia commanded by John Archer, last
                            Friday evening went into Morrissania by leave from Justis Hunnesvill, where they took four prisoners belonging to Col.
                            Dillancys Corps, which I Send on under the care of a Serjeant and Six men, to gather with a german, a deserter from the
                            enimy. I have the Honor to be with respect your Excellencys obedt Servt
                        
                            I: Pope Majr comg on the lines
                        
                    